Title: [Diary entry: 14 March 1785]
From: Washington, George
To: 

Munday 14th. Mercury at 48 in the Morning, 46 at Noon and 48 at Night. A great deal of rain fell in the Night, which never ceased until after 8 oclock. My Boat with the flour went off about day break but whether the flour received any damage or not I cannot tell. The wind remained at No. East until 9 oclock when it died away and sprung up pretty fresh from the No. West when the Sun came out. It did not turn cold notwithstanding the point from whh. the wind blew and the freshness of it. Planted the 9 young peach Trees which I brought from Mr. Cockburns in the No. Garden—viz.—4 on the South border of the second walk (two on each side of the middle walk)—2 in the border of the Walk leading from the Espalier hedge towards the other cross walk and 3 under the South wall of the Garden; that is two on the right as we enter the gate & one on the left. The other Peachtree to answer it on that side & the two on the West Walk, parrallel to the Walnut trees were taken from the nursery in the Garden. Drove Stakes to support the largest of the evergreens in my Shrubberies—the wind shaking & giving too much disturbance to the roots of them especially when the ground is soft.